DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Amendment
Claims 1-20 are currently pending in the present application. Claims 1, 4 and 9 are currently amended; claims 2, 5-8, 11-14, 16 and 18-20 are original; and claims 3, 10, 15 and 17 are previously presented. The amendment dated May 10, 2021 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejections set forth below. The new ground of rejections cite Yun (US 2016/0227624) and Jin (US 2017/0229674).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2016/0227624) in view of Jin (US 2017/0229674).
Regarding claim 1, Yun discloses an electronic device (Figures 2-3), comprising: 
a first substrate structure (114);
a flexible substrate (111), disposed on the first substrate structure and having a first surface (the surface of 111 on 114) close to the first substrate structure;
a first recess (Figure 3, 111 a), disposed on the first surface of the flexible substrate; and a display medium layer (112), disposed on the flexible substrate, wherein the flexible substrate and the first recess are between the first substrate structure and the display medium layer, 
wherein the first substrate structure is out of contact with the first recess before the flexible substrate bends (Figure 3, the surface of 111 within 111a does not contact 114).

Jin teaches expansion of the recess to portions of the flexible substrate beyond the bending area (see Figures 1B and 1D, see Figure 1D below annotated by the examiner) to reduce bending stress of the flexible substrate compared to a structure having the groove only in the bending area (Paragraphs [0031]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first recess of Yun to overlap with the first substrate structure, where the first recess overlaps the first substrate structure as described by Jin. One would have been motivated to expand the recess structure to overlap the substrate to reduce bending stress in the groove and thereby improve the structural integrity of the flexible substrate (Jin: Paragraphs [0035]-[0036]).
[AltContent: textbox (The expansion of the groove 14 of Jin to a portion of the flexible substrate 132 beyond the bending area S)]
[AltContent: arrow]          
    PNG
    media_image1.png
    361
    351
    media_image1.png
    Greyscale

Regarding claim 2, Yun as modified by Jin discloses the limitations of claim 1 above, and Yun further disclose a second recess (Figure 3, the second 111 a on the right side; Paragraph 0054), disposed on the first surface of the flexible substrate.

Regarding claim 3, Yun as modified by Jin discloses the limitations of claim 2 above, and Yun further discloses that the first recess has a first recess vertex (Figure 3, the vertex of 111 a disposed on the left side) away from the first substrate structure, the second recess has a second recess vertex (Figure 3, the vertex of 111 a disposed on the right side) away from the first substrate structure, the first substrate structure has a first substrate structure thickness (Figure 3, the thickness of 114 along the y-direction), a recess vertex interval is between the first recess vertex and the second recess vertex, the recess vertex interval is greater than or equal to the first substrate structure thickness (Figure 3, the distance between the first recess vertex and the second recess vertex is greater than the thickness of 114 along the y-direction).

Regarding claim 4, Yun as modified by Jin discloses the limitations of claim 2 above, and Yun further discloses that the first substrate structure has an upper surface, a lateral surface connected to the upper surface, and a lower surface connected to the lateral surface and opposite to the upper surface (Figure 3, see the upper surface, the lateral surface and the lower surface of 114), and the flexible substrate covers at least a part of the upper surface, at least a part of the lateral surface, and at least a part of the lower surface (Figure 3).

Regarding claim 5, Yun as modified by Jin discloses the limitations of claim 2 above, and Yun further discloses a second substrate structure (Figure 2, 113), which has an area smaller than an area of the first substrate structure (Figure 2, the area of 113 is smaller than that of 114 in a cross-sectional view along the y and z directions).

Regarding claim 6, Yun as modified by Jin discloses the limitations of claim 1 above, and Yun further discloses a second substrate structure (113), wherein the flexible substrate connects the first substrate structure with the second substrate structure (111 connects 114 and 113 via 112), and the second substrate structure at least partially overlaps the first substrate structure (Figure 2).

Regarding claim 7, Yun as modified by Jin discloses the limitations of claim 1 above, and Yun further discloses that the flexible substrate includes an insulating layer (Paragraph [0052]), the first recess is located in the insulating layer (Figure 3), the first recess has a first recess depth (Figure 3, 111 a on the left side has a recess depth), and the insulating layer has an insulating thickness (Figure 3).
Yun as modified by Jin does not explicitly disclose that an absolute value of a difference between the insulating thickness and the first recess depth is smaller than or equal to a half of the insulating thickness in the embodiment shown in Figure 2-3 and 6.
However, Yun teaches that there is a difference in thickness between a point at which a recess is formed in the flexible substrate and a point at which a recess is not formed (Paragraph 
Since Yun identifies the result effective variables including the insulating thickness, the first recess depth and the difference between the insulating thickness and the first recess depth, for the purpose of easily bending the flexible substrate (Paragraph [0055]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the insulating thickness and the first recess depth of Yun to have an absolute value of a difference between the insulating thickness and the first recess depth being smaller than or equal to a half of the insulating thickness as an optimization of a result effective variable. Furthermore, it has been held that determining the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II (A) and (B)).

Regarding claim 10, Yun as modified by Jin discloses the limitations of claim 1 above, and Yun further discloses that the flexible substrate has a second surface (see “F2” denoted by the examiner in Figure 3 below) away from the first substrate structure, and the first recess has a first recess vertex (“v1”), a first opening point and a second opening point (“o1” and “o2”); wherein the first opening point is a first junction point between the first recess and the first surface (Figure 3, see “F1” regarding the first surface), and the second opening point is a second junction point between the first recess and the first surface (Figure 3), and a first link (the link between “o1” and v1”) between the first opening point and the first recess vertex and a second link (the link between “o2” and “v1”) between the second opening point and the first recess vertex include an included angle (Figure 3).
                    
    PNG
    media_image2.png
    425
    452
    media_image2.png
    Greyscale


However, Yun does not necessarily disclose the included angle ranging between 90 degrees and 180 degrees before bending.
Prushinskiy teaches a first link and a second link include an included angle (Figure 1, the angle formed in the groove 110), an included angle ranging between 90 degrees and 180 degrees before bending ([0088] “L1=2×t1, and the depth h1 may be the same as the thickness t1 of the first film 100, i.e. h1=t1” teaching the included angle of 90 degrees).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible substrate of Yun with the teachings of Prushinskiy, wherein an included angle ranges between 90 degrees and 180 degrees before bending, by forming a recess as taught by Prushinskiy, so as to decrease the amount of the compressive stress (Prushinskiy; [0092]).

Regarding claim 17, Yun as modified by Jin discloses the limitations of claim 1 above, and Yun further discloses that the first substrate structure comprises a first substrate (114), and the first substrate comprises an insulating material (Paragraph [0052]).

Regarding claim 18, Yun as modified by Jin discloses the limitations of claim 17 above.
Yun does not disclose that the first substrate comprises glass, Polyethylene Terephthalate or Polyimide in the embodiment shown in Figure 2-3 and 6.
However, Yun teaches forming a base substrate using flexible organic materials such as polyimide (PI) to increase the flexibility in the BACKGROUD (Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first substrate of Yun in the embodiment in Figure 2 or 6 with the teachings of Yun in the BACKGROUND, wherein the first substrate comprises glass, Polyethylene Terephthalate or Polyimide, for the purpose of increasing the flexibility of a display (Yun: Paragraph [0006]).

Regarding claim 19, Yun as modified by Jin discloses the limitations of claim 1 above, and Yun further discloses that the flexible substrate comprises an insulating material (Paragraph [0052]).

Regarding claim 20, Yun as modified by Jin discloses the limitations of claim 19 above, and Yun further discloses that the flexible substrate comprises glass, or Polyimide (Paragraph [0052]).

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Jin, and in further view of Lee `724 (US 2018/0108724), of record.
Regarding claim 8, Yun as modified by Jin discloses the limitations of claim 1 above, and Yun further discloses that the first substrate structure has an upper surface, a lateral surface connected to the upper surface (Figure 3, see the upper surface and the lateral surface), the flexible substrate covers the upper surface and the lateral surface (Figure 3), the flexible substrate has a first bending part and the first bending part has a bending radius of curvature (Figure 6, see 111 has a bending part having a bending radius of curvature; Paragraph [0071]).
However, Yun does not explicitly disclose that the bending radius of curvature is greater than 0 microns (μm) and less than or equal to 100 microns (μm).
Lee `724 discloses a bending radius of curvature being in a range of about 0.1 μm to about 50 μm (Figure 2 and Paragraph [0081]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible substrate of Yun, wherein the bending radius of curvature is greater than 0 μm and less than or equal to 100 μm, as Lee `724 teaches possible ranges of a bending radius of curvature of a flexible substrate for a polymer film, to reduce the bezel area in a display device (Lee `724; Paragraph [0004]).

Regarding claim 11, Yun as modified by Jin and Lee `724 discloses the limitations of claim 8 above, and Yun further discloses the flexible substrate further has a second bending part (Figure 3, 111 has a second bending part on the right side), wherein the second bending part has an another bending radius of curvature (Figure 3).
However, Yun does not explicitly disclose that the bending radius of curvature is greater than 0 microns (μm) and less than or equal to 100 microns (μm).
Lee `724 teaches a bending radius of curvature being in a range of about 0.1 μm to about 50 μm (Figure 2 and Paragraph [0081]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible substrate of Yun with the teachings of Lee `724, wherein the bending radius of curvature is greater than 0 microns (μm) and less than or equal to 100 microns (μm), as Lee `724 teaches possible ranges of a bending radius of curvature of a flexible substrate for a polymer film, so as to reduce the bezel area in a display device (Lee `724; Paragraph [0004]).

Regarding claim 12, Yun as modified by Jin and Lee `724 discloses the limitations of claim 8 above.
However, Yun does not explicitly disclose that the bending radius of curvature is greater than 0 microns (pm) and less than or equal to 50 microns (pm).
Lee `724 discloses a bending radius of curvature being in a range of about 0.1 μm to about 50 μm (Fig. 2 and Paragraph [0081]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible substrate of Yun with the teachings of Lee `724, wherein the bending radius of curvature is greater than 0 microns (μm) and less than or equal to 50 microns (μm), as Lee `724 teaches possible ranges of a bending radius of curvature of a flexible substrate for a polymer film, so as to reduce the bezel area in a display device (Lee `724; Paragraph [0004]).

Regarding claim 13, Yun as modified by Jin and Lee `724 discloses the limitations of claim 12 above.
However, Yun does not explicitly disclose that the bending radius of curvature is greater than 0 microns (pm) and less than or equal to 10 microns (pm).
Lee `724 discloses a bending radius of curvature being in a range of about 0.1 μm to about 50 μm (Fig. 2 and Paragraph [0081]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible substrate of Yun with the teachings of Lee `724, wherein the bending radius of curvature is greater than 0 microns (μm) and less than or equal to 10 microns (μm), as Lee `724 teaches possible ranges of a bending radius of curvature of a flexible substrate for a polymer film, so as to reduce the bezel area in a display device (Lee `724; Paragraph [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Jin, and in further view of Prushinskiy (US 2013/0169515), of record.
Regarding claim 9, Yun as modified by Jin discloses the limitations of claim 1 above, and Yun further discloses that the first substrate structure comprises a first substrate (114) and a lateral surface of the first substrate (Figure 3, the lateral surface of 114).
However, Yun does not disclose that the first substrate structure further comprises a buffer element and the buffer element contacts the first surface and the lateral surface of the first substrate.
Prushinskiy teaches that a first substrate structure comprises a first substrate (Figures 12-13, 120`), a buffer element (500), and the buffer element contacts the first surface and the lateral surface of the first substrate (500 disposed in the groove 110` and contacting the lower surface of 120` and the lateral surface of 120`).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first substrate of Yun with the teachings of Prushinskiy, wherein the first substrate structure comprises a first substrate, a buffer element, and the buffer element contacts the first surface and a lateral surface of the first substrate, by dadding the elastic member as taught by Prushinskiy, to decrease a compressive stress (Prushinskiy; Paragraph [0119]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Jin and Prushinskiy, and in further view of Bower (US 2014/0295150), of record.
Regarding claim 14, Yun as modified by Jin and Prushinskiy discloses the limitations of claim 9 above.
However, Prushinskiy does not disclose that the buffer element comprises an adhesive material.
Bower teaches that a buffer element comprises an adhesive material (Figure 2C, 136; Paragraph [0024] "Optically clear adhesives (OCAs) are commonly used for joining together multiple functional layers in an electronic device that includes an electronic display"). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yun, Jun and Prushinskiy to have the buffer element be made of an adhesive material as disclosed by Bower, where Prushinskiy is silent regarding the specific material, Bower teaches an appropriate and suitable material for the buffer element, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of providing a means for joining components (Bower: [0024]).

Regarding claim 15, Yun as modified by Jin, Prushinskiy and Bower discloses the limitations of claim 14 above.
However, Prushinskiy does not disclose that the buffer element comprises a double-sided tape, an UV-cured adhesive or a heat-cured adhesive.
Bower teaches that the buffer element comprises a double-sided tape, an UV-cured adhesive or a heat-cured adhesive (Paragraph [0055]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yun, Jun and Prushinskiy to have the buffer element be made of an adhesive material as disclosed by Bower, where Prushinskiy is silent regarding the specific material, Bower teaches an appropriate and suitable material for the buffer element, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of providing a means for joining components (Bower: [0024]).

Regarding claim 16, Yun as modified by Jin, Prushinskiy and Bower discloses the limitations of claim 14 above.
However, Prushinskiy does not disclose that the buffer element has a buffer element thickness, and the buffer element thickness is greater than 0 cm and less than or equal to 1 cm.
Bower teaches creating patterned regions of OCA having a certain thickness greater than 0 cm (Figure 3 and Paragraph [0030]), 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Yun, Jun and Prushinskiy with the teaching of Bower, wherein the buffer element has a buffer element thickness, and the buffer element thickness is greater than 0 cm and less than or equal to 1 cm as described by Bower, for the purpose of providing a means for joining components, which may be integrated into the device (Bower; [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871                  

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871